Citation Nr: 0125802	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased original disability rating for 
somatoform disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to January 
1983 and from May 1984 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The veteran also 
submitted documentary evidence at that time but waived 
additional RO consideration.  See 38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected somatoform disorder is manifested by an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected somatoform disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.130, Diagnostic Code 9421 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the November 1999 statement of the case, April 2001 
supplemental statement of the case, and RO correspondence 
dated in April 2001 adequately notified the veteran of the 
evidence necessary to substantiate the claim and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board notes that the 
RO obtained VA medical records dated through April 2001 but 
that the veteran testified in August 2001 that he saw his VA 
physician approximately once every 3 months.  The Board 
finds, however, that the veteran's statements do not indicate 
VA records dated after April 2001 exist which include 
information pertinent to the present claim.  Therefore, the 
Board must conclude that all identified and authorized 
records pertinent to the matter on appeal have been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent a VA 
examination in January 2001 and that an adequate medical 
opinion has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records include a December 1990 psychiatric 
consultation which reported a diagnosis of depression 
secondary to chronic posterior cervical pain.  The examiner 
noted the veteran was dressed in military fatigues, related 
appropriately, and that rapport was easily established.  
There was no evidence of thought or perceptual disorders and 
no sign of a depressive affect at the time of the evaluation.  
Memory and concentration appeared to be intact.  The examiner 
stated the veteran appeared to be a passive individual with 
only fair insight into his problems.  It was noted he denied 
any suicidal gestures but admitted to having once put an 
empty gun in his mouth and denied overt suicidal plans at 
that time.

Records show the veteran was hospitalized for 10 days in 
April 1992 after complaining of depression because of chronic 
neck pain and stating that he had been thinking of suicide as 
an option.  It was noted that psychological testing was of 
questionable validity due to a pattern of "overendorsing" 
psychopathology but that it did appear the veteran was 
consistently endorsing chronic depression and anxiety.  The 
examiner noted there was no evidence of a thought disorder 
and intelligence was in the average range.  The diagnoses 
included somatoform pain disorder, mood disorder, not 
otherwise specified, and personality disorder, not otherwise 
specified.

Records show the veteran was hospitalized for 10 days in 
January and February 1995 after attempting to shoot himself 
with a shotgun the day before he was to receive punishment 
associated with a charge of sexual misconduct.  The examiner 
noted the veteran was cooperative, smiled, and appeared quite 
at ease despite his complaint of severe distress.  His speech 
was normal in quality and quantity.  His affect was not 
congruent with thought content in that he complained of 
severe pain and distress but did not appear to be in 
distress.  It was noted the veteran described his mood as 
"stressed."  His thought processes were linear and logical 
but appeared purposely evasive.  The veteran reported 
suicidal ideation but no current intent or plan.  There was 
no evidence of delusions.  The examiner noted the veteran was 
preoccupied with feeling harassed by his unit.  His sensorium 
and memory were intact.  The report included Axis I diagnoses 
of adjustment disorder with disturbance of mood and conduct 
secondary to unit problems and somatoform pain disorder; an 
Axis II diagnosis of personality disorder, not otherwise 
specified, with narcissistic and passive-aggressive features; 
and Axis V diagnoses of 40-50/70.

A May 1998 VA general medical examination noted the veteran 
was taking "BuSpar" for anxiety and Zoloft for depression.  
It was noted that the veteran reported he had experienced 
chronic depression, anxiety, and insomnia since 1987.  The 
diagnoses included somatoform pain disorder and chronic 
depression associated with suicide attempts, anxiety, and 
insomnia.  It was also noted that the veteran was scheduled 
to undergo a VA psychiatric evaluation in approximately one 
week.

VA examination in June 1998 found the veteran was alert, 
cooperative, and oriented to 3 spheres.  He was dressed and 
groomed appropriately.  His speech was normal and coherent.  
His mood seemed to be neutral and his affect was appropriate 
with content.  It was noted the veteran reported he had 
suicidal thoughts but that he knew it was not a good thought 
and would not act on them.  The veteran described his mood as 
okay and with medication normal.  He stated that with 
medication he had been not as anxious and more relaxed.  He 
reported his energy was moderate and that he slept an average 
of 71/2 each night but that he did not feel as fresh as he 
would like upon waking.  He stated his appetite had been good 
and that he had gained 25 pounds over the previous 2 years.  
The examiner noted the veteran had no signs and did not 
endorse any delusional thoughts.  His memory seemed to be 
intact and his intelligence seemed to be average.  The 
diagnoses included somatoform disorder and schizoid 
personality.  A Global Assessment of Functioning (GAF) score 
of about 75 was provided.

In December 1999, the RO received service department medical 
records dated from October 1998 to September 1999.  A 
September 1999 telephone consultation report noted the 
veteran had been doing well on medication but was running 
out.  The plan included refill of the veteran's "BuSpar" 
prescription.  No reports assessing the veteran's service-
connected psychiatric disorder were provided.

In his January 2000 substantive appeal the veteran requested 
entitlement to an increased 50 percent rating.  He claimed 
pertinent service department medical records had not been 
considered in determining the severity of his disability.  

VA medical records dated in April 2000 show the veteran 
requested VA provide the primary care for his service-
connected psychiatric disorder.  It was noted the veteran 
reported his medication regime of Zoloft, "BuSpar," and 
Trazodone was working well.  He denied suicidal/homicidal 
ideation and reported stressors including a property dispute 
with an ex-spouse and an overactive libido.  

The examiner noted the veteran was alert and fully oriented.  
His affect was full range and his mood was stable.  His 
thoughts were coherent and organized and his speech was 
within normal limits.  His concentration and memory were 
fair.  His sleep and appetite were stable.  His judgment and 
insight were fair.  The diagnoses included somatoform 
disorder, recurrent major depression, and anxiety disorder, 
not otherwise specified.  A current GAF score of 65 was 
provided.

Reports dated in May 2000 noted the veteran had been 
suspended from work for an administrative investigation of 
sexual harassment charges.  The veteran reported he had been 
sleeping 8 hours per night but that he woke up a couple of 
times.  He stated he ate one meal per day and complained of 
hypersexuality over the previous 25 years.  His 
concentration/attention span, tolerance to frustration, and 
self-esteem were described as poor.  It was noted he had 
suicidal ideation 3 weeks earlier without plans and that he 
had also thought of physically hurting the person who had 
brought the charges against him but that he had no plans.  
The examiner stated the veteran "scored 13 (severe symptoms) 
on the BDI-PC."

The examiner noted the veteran was oriented to person, place, 
and time.  He was alert, casually dressed, and well groomed.  
His mood was depressed.  The quantity, rate, rhythm, volume, 
and fluency of his speech were appropriate.  He denied 
present suicidal or homicidal ideation.  The diagnosis was 
moderate recurrent major depressive disorder.

A subsequent May 2000 report noted the veteran reported he 
had returned to work, that he his sleep was improved with 
medication, and that he was feeling better.  The examiner 
noted the veteran was oriented to person, place, and time.  
He was alert, casually dressed, and well groomed.  His mood 
was euthymic.  The quantity, rate, rhythm, volume, and 
fluency of his speech were appropriate.  He denied present 
suicidal or homicidal ideation.  The diagnosis was moderate 
recurrent major depressive disorder.

A June 2000 report noted the veteran reported his situation 
at work was improving but still felt tense.  He stated he 
slept 8 hours per night but woke up for approximately 1/2 hour 
during the night.  The examiner noted the veteran was alert 
and oriented times 3.  His mood was slightly anxious and his 
affect was consistent with his mood.  He denied present 
suicidal or homicidal ideation.  The diagnosis was moderate 
recurrent major depressive disorder.

A September 2000 report noted the veteran reported everything 
was going well at work and described his mood as good.  He 
stated he was sleeping 8 hours a night and that his anxiety 
was under control.  The examiner noted the veteran's mood was 
euthymic and that his affect was appropriate to his mood.  He 
denied present suicidal or homicidal ideation.  The diagnosis 
was recurrent major depressive disorder, improved.  

Reports dated in December 2000 noted the veteran reported 
things were going well.  He described his mood as good.  He 
stated he was sleeping 8 hours a night but that had 
experienced a slight increase in anxiety during the last 
month.  The examiner noted the veteran's mood was euthymic.  
He denied present suicidal or homicidal ideation.  The 
diagnoses included recurrent major depressive disorder, 
improved, and recurrent depression and overactive libido, in 
remission.  

VA examination in January 2001 found the veteran was well 
dressed, clean, and well groomed.  He was oriented to time, 
place, and purpose.  His responses to questions of content 
were full, complete, and articulate.  His speech had regular 
rhythm and normal volume.  His cognitions were very well 
organized and directed.  There was no evidence of psychosis 
or delusional disorder.  His affect was at most mildly 
restricted.  His mood was fairly pleasant and mildly 
dysthymic.  

The examiner noted that the veteran presented with mild to 
moderate symptoms of somatoform disorder/depression.  It was 
noted that in April 1999 the veteran had "an uncomfortable 
situation at work which was satisfactorily resolved but 
required an increase in medications, adjustment reaction to 
workplace stress."  The veteran reported he slept 8 hours 
per night and described his depression as 5 or 6 on a 
10 point scale.  The examiner noted there was no evidence of 
psychosis, delusional disorder, or suicidal ideation.  The 
examiner stated that the veteran's present symptoms were 
consistent with a previous medical report and that they 
indicated the veteran's mild to moderate symptoms of 
somatoform disorder/depression would not in and of itself be 
expected to impact his employability nor have a significant 
impact upon his social or personal relationships.  The 
diagnoses included somatoform disorder/depression, low to 
moderate severity, adequately medicated.  A current GAF score 
of 65 was provided and the examiner reported a GAF score of 
65 as the veteran's highest level in the previous 6 months.  

VA medical records dated in January 2001 noted the veteran 
reported things were going well.  He described his mood as 
good.  He complained of nightly weird and bizarre dreams.  
The examiner stated the dreams may be a side-effect of the 
veteran's medication.  The examiner noted the veteran's mood 
was euthymic and that he denied present suicidal or homicidal 
ideation.  The diagnoses included recurrent major depressive 
disorder, improved, and general anxiety disorder, by history.  

Records dated in February 2001 noted the veteran reported his 
nightmares ceased when he stopped taking Trazodone but that 
his anxiety and sleep disturbance had increased.  He stated 
that he was not doing well, that he was sleeping only 5 hours 
per night, and that he woke frequently.  The examiner noted 
the veteran's mood was anxious and that he denied present 
suicidal or homicidal ideation.  The diagnoses included 
recurrent major depressive disorder, improved, and general 
anxiety disorder, by history.  An April 2001 report noted the 
veteran called and reported new medication was helping him 
sleep 9 hours per night but complained he was drowsy during 
the day.  The veteran was advised to decrease his medication 
at night.

At a video conference hearing before the undersigned Board 
Member the veteran testified that he felt a 50 percent 
disability rating was warranted.  He stated that his last VA 
compensation examination had not adequately conveyed the 
severe depression and increased anxiety he had experienced 
for approximately 2 months as a result of the problem he had 
at work.  He reported his symptoms included difficulty 
understanding complex commands and stated that he had to use 
memory aids at work to perform his job.  He reported he had 
received some corrective training but had never been 
reprimanded at work for failure to do his job.  He stated 
that he had a real difficult time establishing good work and 
personal relationships and described having been accused of 
sexual harassment with a 6 week suspension during the 
investigation.  

The veteran testified that he had one friend other than his 
spouse and stated that this person had saved his life in 1995 
when he had tried to commit suicide.  He reported that he had 
experienced problems sleeping which he believed directly 
affected his ability to do a good job at work and reported 
that he was taking several medication for his service-
connected disability.  The veteran also submitted documents 
related to the sexual harassment charge against him which 
included statements concerning the veteran's interaction with 
his co-workers.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

VA regulations provide that when evaluating a mental disorder 
the rating agency should consider the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission, and that the rating agency should 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126 (2001).

The Rating Schedule provides a 10 percent rating with 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication; a 30 percent rating requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9421 (2001).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Rating Schedule notes that the nomenclature employed in 
the schedule is based upon the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), which 
includes the GAF scale.  See 38 C.F.R. § 4.130.  The Court 
has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

In this case, the Board finds the January 2001 VA examination 
report is persuasive evidence of the veteran's service-
connected psychiatric disability.  The Board notes the report 
was based upon a thorough examination and that the examiner 
found the present observations were consistent with previous 
medical reports.  The Board finds the evidence demonstrates 
the veteran's service-connected somatoform disorder is 
manifested by an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.  

The Board notes the January 2001 VA examiner further stated 
that the veteran's mild to moderate symptoms of somatoform 
disorder/depression were not expected to impact his 
employability nor have a significant impact upon his social 
or personal relationships.  Therefore, the Board finds the 
veteran's disability warrants no more that a 30 percent 
disability rating.

Although VA medical records dated in May and June 2000 
indicate a moderate recurrent major depressive disorder with 
evidence of increased symptoms of anxiety and depression, the 
Board notes the January 2001 examiner described this 
increase, in essence, as a temporary adjustment reaction to 
workplace stress.  Based upon all of the evidence of record, 
the Board finds that the 30 percent rating adequately 
reflects the veteran occupational and social impairment, 
including during his May to June 2000 period of increased 
symptoms.  See 38 C.F.R. § 4.126.

While the veteran believes his service-connected psychiatric 
disability is more severe than indicated by the January 2001 
VA examination report and the present disability evaluation, 
he is not a medical practitioner and is not competent to 
offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased original disability rating for a 
somatoform disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

